DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 01/14/2021 is entered and acknowledged by the Examiner. Claims 4-10 have been amended. Claims 1-10 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/JP2019/027932 (filed on 07/16/2019). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 07/17/2018.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 01/14/2021 have been considered.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned 
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0155170 A1 (hereinafter Sato) in view of US 2017/0162901 A1 (hereinafter Chen) and US 2013/0288134 A1 (hereinafter Hama).
Regarding claim 1, Sato discloses a method for producing a sulfide solid electrolyte for battery using starting material containing lithium (Li) element, a phosphorus (P) element, a sulfur (S) element, and one or more halogen elements with a reduced solvent content (See [0014], [0027], and [0029]). The sulfide solid electrolyte having peaks at 2Ɵ = 20.2º and 23.6º in X-ray diffractometry using a CuKα ray (See [0025]).
Sato discloses that the phosphorus (P) element includes phosphorus sulfides such as diphosphorus trisulfide (P2S3) and diphosphorus pentasulfide (P2S5) and sodium phosphate (Na3PO4) and lithium phosphate (Li3PO4) (See [0034]), but does not disclose a yellow phosphate.
In an analogous art, Chen discloses a solid-state electrolyte for battery containing lithium, phosphorus, sulfur, and a halogen atom (See [0006]). Chen further discloses that the phosphorus is a phosphorus sulfide compound selected from P2S5, 
Additionally, Hama discloses a sulfide solid electrolyte glass for battery comprising phosphorus element selected from white phosphorus, black phosphorus, violet phosphorus, red phosphorus, and yellow phosphorus (See [0080]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was file to formulate a solid electrolyte as suggested by Sato with a yellow phosphorus element as suggested by Chen and Hama because yellow phosphorus element are known and used as a starting material for producing solid electrolyte. It would have been within the purview of a skilled artisan to incorporate the yellow phosphorus of Chen and Hama into the method of Sato because substituting functional equivalent materials would have been obvious. The examiner notes that the substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC). In the instant case, yellow phosphorus is recognized by the prior art to function as a phosphorus starting material for the solid electrolyte. 

Regarding claim 5, Sato discloses that the lithium compound including lithium sulfide (See [0030] and [0031]), phosphorus halide, lithium halides (See [0039]), and halogen elements (See [0037]).   
Regarding claims 6-9, Sato discloses a ratio of Li/P is 2.2 to 6.5 as recited in claim 7 (See [0110]). Sato discloses a ratio of S/P is 3.5 to 4.8 as recited in claim 8 (See [0111]). Sato discloses a ratio of Y/P is 0.07 to 1.9 where Y is an iodine and bromine (halogen) as recited in claim 9 (See [0112]). The combined molar ratios is within the claim molar ratio of claim 6.
Claims 1-5, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0357675 A1 (hereinafter Ohtomo) in view of US 2017/0162901 A1 (hereinafter Chen) and US 2013/0288134 A1 (hereinafter Hama).

Regarding claims 1 and 10, Ohtomo discloses a method for producing a sulfide solid electrolyte for battery using starting material containing Li, A, X, and S and has peaks at 2Ɵ = 20.2º and 23.6º in X-ray diffractometry using a CuKα ray (See Abstract and [0009]). A is at least one element including phosphorus (P) and X is a halogen (See [0009]). It should be noted that the sulfide solid electrolyte of Ohtomo does not contain solvent as recited in claim 10. 
Ohtomo discloses that the phosphorus (P) element includes diphosphorus pentasulfide (P2S5) (See [0053] and [0101]), but does not disclose a yellow phosphate as recited in claim 1.
In an analogous art, Chen discloses a solid-state electrolyte for battery containing lithium, phosphorus, sulfur, and a halogen atom (See [0006]). Chen further discloses that the phosphorus is a phosphorus sulfide compound selected from P2S5, red phosphorus, white phosphorus, phosphorus powder or P2O5 (See [0122]). White phosphorus is known to become yellow phosphorus when expose to light.
Additionally, Hama discloses a sulfide solid electrolyte glass for battery comprising phosphorus element selected from white phosphorus, black phosphorus, violet phosphorus, red phosphorus, and yellow phosphorus (See [0080]).
re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC). In the instant case, yellow phosphorus is recognized by the prior art to function as a phosphorus starting material for the solid electrolyte.
Regarding claims 2-4, Ohtomo discloses that the method comprises dry milling (pulverization) then follow by heat treatments to reduce the solvent and form crystalline as recited in claim 2 (See [0082], [0088], and [0096]; Figure 2). The starting materials suggested by Ohtomo are solid materials; thus, the milling (pulverization) of solid materials are performed in a solid state as recited in claim 3. Ohtomo 
Regarding claim 5, Ohtomo discloses that the lithium compound including lithium sulfide (See [0087] and [0101]).   
Regarding claim 7, Ohtomo discloses a ratio of Li2S to total of Li2S and P2S5 is 70-80 mol% (See [0053]). This equates a total amount of 70-80 mol% Li2S and 20-30 mol% P2S5, which further equates to a lithium (Li2S): phosphorus (P2S5) ratio of 70-80:20-30 or 2.33 to 4.0. This ratio covers the claimed ratio Li:P of more than 3.0 and 3.5 or less.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761